         Case 1:19-cv-01188-BAM Document 63 Filed 01/15/21 Page 1 of 2


     Micha Star Liberty (SBN 215687)
 1   H. Larry Elam III (SBN 178836)
     LIBERTY LAW
 2   1970 Broadway, Suite 700
     Oakland, CA 94612
 3   Telephone: (510) 645-1000
     Facsimile: (888) 645-2008
 4   E-mail: team@libertylaw.com
 5   Attorneys for Plaintiff DUWAYNE C.
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   DUWAYNE C., a minor, by and through his               Case No. 1:19-CV-01188-DAD-BAM
11   guardian ad litem REGINA SCHINDLER,
                                                           ORDER TO SEAL DOCUMENTS
12                  Plaintiffs,

13          v.

14   MERCED CITY SCHOOL DISTRICT,
     operating as CHARLES WRIGHT
15   ELEMENTARY SCHOOL; OLIVIA ZARATE,
16   an individual employee; KEN COOPER, an
                                             Courtroom: Courtroom 8
     individual employee; VERONICA VILLA, an
                                             Judge:        Hon. Barbara A. McAuliffe
17   individual employee; BRIAN
     MEISENHEIMER, an individual employee;
18   DOUG COLLINS, and DOES 1 through 50,    Case Filed: February 13, 2019
     inclusive,
19                  Defendants.

20

21                                                 ORDER
22          On consideration of Plaintiff’s Request to Seal Documents, having reviewed the documents
23   in question, with good cause appearing, it is hereby ORDERED that Plaintiff’s Request to Seal
24   Documents is GRANTED.
25          The Court orders as follows:
26          1) Counsel for Plaintiff shall, within seven days of the issuance of this order, e-mail to the
27               Clerk, at ApprovedSealed@caed.uscourts.gov, the e-mail address for sealed documents
28

                                                       1
        Case 1:19-cv-01188-BAM Document 63 Filed 01/15/21 Page 2 of 2



 1              listed on the Court’s website, an electronic copy of the documents covered by this order,
 2              in .pdf format as an attachment. The subject line of the e-mail shall include the case
 3              number and the body of the e-mail shall identify the order authorizing the sealing of the
 4              attached documents;
 5        2) The Clerk shall file under seal the six-page Contingency Retainer Agreement between
 6              Plaintiff and counsel, which is attached as Exhibit A to the Declaration of Micha Star
 7              Liberty in Support of Plaintiff’s Petition for Minor’s Compromise.
 8
     IT IS SO ORDERED.
 9

10     Dated:     January 15, 2021                           /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       2
